TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00395-CR




                                  Pauline Faye Jones, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 60315, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant is represented by appointed counsel, Bobby Dale Barina. Counsel’s brief

was originally due September 27, 2007. The time for filing was extended twice on counsel’s motion,

most recently to November 28, 2007. The brief has not been received.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney appointed by the court has

abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and

recommendations. If necessary, the court shall appoint substitute counsel who will effectively

represent appellant in this cause. A record from this hearing, including copies of all findings and

orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk of this Court

for filing as a supplemental record no later than February 29, 2008. Tex. R. App. P. 38.8(b)(3).
                                           __________________________________________

                                           Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: January 31, 2008

Do Not Publish




                                                2